Citation Nr: 9920286	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for total knee replacement, 
left knee, due to tri-compartment arthritis, as secondary to 
service-connected internal derangement, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
total knee replacement, left knee, as secondary to service-
connected internal derangement, right knee.

In June 1997, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions to the extent feasible; therefore, this 
case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran's claim for secondary service connection for 
residuals of total left knee replacement is plausible, and 
the RO has obtained sufficient evidence for correct 
disposition of this claim.

2.  The medical evidence shows that the veteran underwent 
total left knee replacement due to bilateral tri-compartment 
arthritis. 

3.  The veteran's left knee disorder was not caused or 
aggravated by his service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for residuals of total left knee replacement as 
secondary to service-connected right knee disorder, and VA 
has satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The veteran is not entitled to service connection for 
total knee replacement, left knee, due to tri-compartment 
arthritis, as secondary to service-connected internal 
derangement, right knee.  38 U.S.C.A. §§ 1110 and 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1993, the veteran filed a claim for secondary 
service connection for residuals of total replacement of the 
left knee, maintaining that his left knee condition was 
caused by his service-connected right knee condition. 

The veteran's service medical records showed that he injured 
his right knee in a fall from a ladder, incurring internal 
derangement of the right knee.  He was granted service 
connection for this condition in a November 1945 rating 
decision.  The report of a physical examination conducted in 
October 1950 showed no complaints regarding the left knee. 

Associated with the claims file are the veteran's medical 
records from Jewett Orthopaedic Clinic dated from September 
1992 to September 1993, from Florida Hospital dated in August 
1993, and from South Lake Memorial Hospital dated in August 
and September 1993.  In September 1992, he sought treatment 
at Jewett Orthopaedic Clinic for complaints of pain and 
discomfort in both knees.  It was noted that he had had these 
problems for a number of months and had been referred by Mr. 
Phil Neal, a physician's assistant at the Clermont Clinic.  
X-rays showed marked narrowing and degenerative changes in 
both knees.  The veteran underwent injections without 
significant improvement in his symptoms.  In November 1992, 
it was noted that x-rays showed obvious tri-compartmental 
arthritis, particularly in the medial compartment, with 
sclerosis, osteophyte formation, and narrowing of the joint 
space.  The veteran's knee problems continued to worsen, and 
he underwent bilateral total knee replacement in August 1993 
at Florida Hospital.  The hospitalization records indicated 
that his knees had been bothering him for years, but had 
worsened over the last few months.  He did well after the 
surgery.  He was thereafter admitted to South Lake Memorial 
Hospital under the care of Stephen Asmann, M.D.

A December 1993 rating decision, in pertinent part, denied 
secondary service connection for the veteran's total left 
knee replacement.  In his substantive appeal, the veteran 
stated that the RO had failed to consider his medical records 
from the VA Medical Center (VAMC) in Gainesville, Florida, 
for treatment of both knees covering the period 1981 to 1987.  

The veteran submitted a letter from Phillip Neal, P.A., a 
physician's assistant at the Clermont Medical Center.  Mr. 
Neal had treated the veteran intermittently since the early 
1980s.  The veteran had a long history of traumatic arthritis 
in the right knee following the military injury.  Mr. Neal 
stated that due to multiple problems with the veteran's right 
knee, he had put excessive stress on the left knee and 
"eventually caused problems with that."  Mr. Neal stated 
that the veteran had undergone total bilateral knee 
replacement in August 1993, and the left knee was 
"complicated by the weakness of the right and over use of 
the left knee."  

In February 1996, the veteran underwent a VA physical 
examination with an osteopathic physician.  The veteran 
reported the fall during service and indicated that he 
subsequently developed ongoing, progressive osteoarthritis of 
both knees.  He complained of bilateral knee pain and 
swelling.  Examination showed limitation of motion of both 
knees, with good stability.  X-rays showed the total joint 
arthroplasty was in satisfactory alignment and position.  The 
diagnosis was status post bilateral total knee replacements 
for osteoarthritis of the knees.  The physician stated that 

[t]here is nothing in this patient's 
history nor any form of documentation 
that would indicate that there should be 
an adjunct rating for his left knee 
associated with his right knee.  The 
situation is the patient has had more 
than likely symmetrical, bilateral 
osteoarthritic degenerative changes of 
his knee that are more in line with a 
normal aging process than associated with 
accelerated wearing associated with his 
service-connected right knee condition.

The RO requested the veteran's treatment records from the 
VAMC in Gainesville and received a response that the 
veteran's records were sent to Orlando in 1984.  The RO then 
requested his medical records from the VAMC in Orlando; 
however, the RO only received records dated from May 1995 to 
August 1996.  These records showed treatment for his knee 
complaints following the bilateral total knee replacement.  
He was doing fairly well, but had complaints of soreness and 
stiffness. 

In June 1997, the Board remanded this case so that additional 
attempts could be made to obtain the VA treatment records 
referenced by the veteran.  The veteran indicated that all 
his recent treatment had been at the VAMC in Orlando.

The RO requested the veteran's records from the VAMC in 
Orlando for treatment from 1981 to 1998.  The RO indicated 
that the VAMC in Gainesville had stated that the veteran's 
records were sent to Orlando in 1984.  The VAMC in Orlando 
responded that the veteran was first seen at that facility in 
May 1995 and submitted records for treatment between May 1995 
and March 1998.  The records prior to September 1996 were 
copies of records the RO had previously obtained.  From 
November 1996 to July 1997, the veteran received routine 
treatment from the orthopedic clinic.  He continued to have 
some problems with knee pain and swelling. 



II. Legal Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

A. Well-grounded claim

The veteran underwent bilateral total knee replacement in 
1993 for bilateral tri-compartment arthritis.  The opinion 
from Mr. Neal indicates the possibility that the veteran's 
service-connected residuals of the right knee injury 
contributed to the left knee disorder.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran was provided an appropriate VA examination.  He 
maintains that the RO failed to obtain his VA records for 
treatment prior to 1995.  However, the RO attempted to obtain 
these records from the referenced VA facilities, and they are 
simply not available.  The veteran has not referenced any 
private treatment records that the RO failed to obtain.  
Moreover, he has not stated that any additional treatment 
records would contain any medical opinions as to possible 
relationships between his right and left knee disorders.  
Sufficient evidence is of record to fairly decide the 
veteran's claim.  Therefore, VA has satisfied its duty to 
assist the veteran in the development of this claim. 

B.  Application of the law to the facts

As to the merits of the veteran's claim, there is some 
evidence that is favorable to the claim and some that is not.  
In evaluating the claim on the merits, the Board must assess 
the probative weight of this evidence in rendering a decision 
including analysis of the credibility and probative value of 
the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evidence is no longer presumed to be credible 
once an analysis of the claim on the merits is undertaken.

The favorable evidence in this case consists of the opinion 
from Mr. Neal.  The unfavorable evidence consists of the 
opinion of the VA examiner in 1996 and the rest of the 
evidence of record.  For the following reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim for secondary service connection for a left knee 
disorder because the medical evidence reflecting that the 
veteran's right knee disorder did not cause or aggravate his 
left knee disorder is more persuasive and of greater weight 
than the medical evidence that is favorable to such a 
connection.  

In weighing and evaluating the opinion of a physician's 
assistant against that of a doctor, all other things being 
equal, the opinion of the doctor carries greater weight.  
However, all other things are not equal.  Mr. Neal treated 
the veteran off and on since the 1980s, and he may be 
expected to be more familiar with the veteran's treatment 
during that time.  However, the VA examiner had available for 
review the veteran's claims file, containing his medical 
treatment records and the opinion from Mr. Neal.  
Furthermore, none of the doctors who have treated the veteran 
have opined that his left knee arthritis was caused by or 
aggravated by his right knee disorder.  For these reasons, 
the Board accords greater weight to the opinion of the VA 
examining doctor.

Moreover, when Mr. Neal's opinion is examined closely, it 
does not support the veteran's claim.  The substance of the 
opinion was that the veteran's right knee disorder "caused 
problems" with the left knee and that the veteran's total 
knee replacement was "complicated by . . . over use of the 
left knee."  Even accepting as true the fact that the 
veteran's right knee disorder contributed to "problems" 
that he had with his left knee, that does not mean that the 
veteran's tri-compartment arthritis of the left knee is 
proximately due to or the result of his service-connected 
right knee condition or that left knee arthritis was made 
worse (i.e., aggravated) by the right knee disorder.  

Mr. Neal merely noted that the veteran had a service-
connected right knee disorder that put "excessive stress" 
on the left knee causing "problems" with the left knee.  
Mr. Neal did not provide an analysis of why or how, in the 
veteran's particular case, his left knee disability was 
causally related to his right knee disorder.  This 
distinction is crucial.  When a medical professional is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

Furthermore, Mr. Neal's reference to the veteran's left knee 
"problems" is vague and not persuasive.  Mr. Neal did not 
conclusively state that the veteran's diagnosed left knee 
disorder (tri-compartment arthritis) was caused or aggravated 
by his service-connected right knee disorder.  In contrast, 
the VA physician that examined the veteran in 1996 and who is 
a doctor as opposed to a physician's assistant concluded that 
the degenerative changes in the veteran's left knee were more 
consistent with the normal aging process than with 
accelerated wearing due to the service-connected right knee 
condition.

Even though the veteran received treatment for bilateral knee 
problems from the early 1980s, the fact remains that such 
treatment did not begin until more than 35 years after his 
separation from service.  Therefore, any left knee symptoms 
that he was experiencing during that time period were not so 
disabling to him that he found it necessary to seek 
treatment.  Furthermore, the total knee replacement did not 
occur until more than 45 years after his separation from 
service. 

The veteran maintains that he has a left knee disorder as a 
result of or aggravated by his right knee disorder.  However, 
his contentions are not competent evidence that there is a 
connection between the claimed condition and his service-
connected disorder.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's tri-compartment arthritis of the left knee and 
resulting total knee replacement was not caused or aggravated 
by his service-connected right knee disorder.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a left knee 
disorder as secondary to service-connected internal 
derangement of the right knee, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1998).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the relationship between the veteran's right and left knee 
disorders.


ORDER

Entitlement to service connection for total knee replacement, 
left knee, due to tri-compartment arthritis, as secondary to 
service-connected internal derangement, right knee, is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

